          Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 1 of 23



                               UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF PENNSYLVANIA

STEWART ABRAMSON, individually and                       Case No. 2:19-cv-01341-MJH
on behalf of a class of all persons and entitled
similarly situated,                                      Judge Marilyn J. Horan

                Plaintiff,

    v.

AMERICAN ADVISORS GROUP, et al.,

                Defendants.

    PLAINTIFF’S UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS ACTION
         SETTLEMENT AND CERTIFICATION OF SETTLEMENT CLASS AND
                        MEMORANDUM IN SUPPORT

I.       INTRODUCTION

         Plaintiff Stewart Abramson (“Plaintiff”) and Defendant American Advisors Group

(“AAG” or “Defendant”) (Plaintiff and AAG are collectively referred to as the “Parties”) have

negotiated, and the Court preliminarily approved on May 6, 2020, a class action settlement of

this Telephone Consumer Protection Act (“TCPA”) case. (Doc. 69.) A copy of the Settlement is

on file with the Court. (Doc. 68-1.) The Settlement requires the establishment of a $3,500,000

Settlement Fund to be distributed pro rata to Settlement Class Members who file a valid claim

after payment of notice and administration costs (if approved), Plaintiff’s Counsel fees and costs

(if approved), and an Incentive Award to the Plaintiff (if approved).1 There is no reverter in the

Settlement Fund. Settlement Class Members who do not opt out will each receive a cash

payment from this fund of a minimum of $266.70 and a maximum of $1,066.80, depending on

how many of their telephone numbers were called by AAG. (See Declaration of Jay Geraci,

1
 All capitalized terms not defined herein have the meanings set forth in the Parties’ Settlement
Agreement (“Settlement” or “Agreement”), filed at Doc. 68-1.



                                                   -1-
          Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 2 of 23




Director for Settlement Administrator, Kurtzman Carson Consultants, LLC (“KCC Decl.”), ¶ 21,

attached hereto as Exhibit 1.) This per claim payment amount is well within the range of (and

often far exceeds) other TCPA class action settlements approved by courts in this Circuit and

elsewhere.

         The Parties’ Settlement Agreement is now subject to final approval by the Court. In

accordance with the Court’s Preliminary Approval Order, a Notice was sent via electronic mail

and first class mail to identified Settlement Class Members, advising them of the proposed

settlement. (See KCC Decl. ¶¶ 10-15.) Notably, there were no objections to the settlement. (Id.

¶ 20.)

         The Settlement Agreement reflects a compromise of the Parties’ positions for the purpose

of resolving, without further litigation, all issues and claims relating to the allegations made in

this Action on behalf of all members of the Class. As demonstrated below, the Settlement

negotiated by the Parties is fair, adequate, and reasonable and provides a substantial benefit to

the Settlement Class.

         The Parties request that the proposed order attached hereto as Exhibit 2, and filed with

the Court previously, be entered. The order will fully dispose of this matter.

                    II.     NATURE AND BACKGROUND OF THE CASE

         This case rests on alleged violations of the TCPA, which prohibits, inter alia, initiating

any telephone solicitation to a phone using an ATDS or an artificial or prerecorded voice. See 47

U.S.C. § 227(b). The TCPA also makes it unlawful to receive more than one telephone call

within any twelve-month period by or on behalf of the same entity after placing your number on

the National Do Not Call Registry. See 47 U.S.C. § 227(c)(5). The TCPA provides a private

cause of action to persons who receive such calls. Id.; 47 U.S.C. § 227(b)(3).



                                                 -2-
         Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 3 of 23




A.     THE LITIGATION AND SETTLEMENT NEGOTIATIONS

       Plaintiff is a Pennsylvania resident whose telephone numbers have been called with

unsolicited messages for years. On October 18, 2019, Plaintiff filed a putative class action

complaint in the United Stated District Court for the Western District of Pennsylvania against

Defendant alleging claims for violations of the TCPA. On March 9, 2020, the Plaintiff filed a

First Amended Complaint against the Defendant and Complete Business Marketing Company,

LLC DBA Exclusive Prospect.

       Since the filing of the original complaint, the Parties engaged in discovery and other

litigation relating to class certification and other issues. During discovery, the Plaintiff took the

Defendant’s deposition and received thousands of pages of documents relating to the

Defendant’s policies and procedures for compliance with the TCPA, the dialing system used to

make the calls to putative class members, and the relationship between the Defendant and its

telemarketing vendor, as well as the targets of the telemarketing campaigns.

       The Parties mediated this case with Bruce Friedman from JAMS. While a settlement was

not reached during the initial mediation session, the Parties continued to negotiate during the

weeks that followed which eventually culminated in the Settlement Agreement that was

submitted to the Court in conjunction with the Motion for Preliminary Approval. (Doc. 68.)

       The Settlement preliminarily approved by the Court establishes a non-reversionary

$3,500,000 Settlement Fund, which will exclusively be used to pay: (1) cash settlement awards

to Settlement Class Members; (2) Settlement Administration Expenses; (3) court-approved

attorneys’ fees of up to one-third of the total amount of the Settlement Fund; (4) Plaintiff’s out of

pocket expenses not to exceed $12,775.25; and (5) a court-approved Incentive Award to the

Class Representative of up to $10,000.



                                                 -3-
        Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 4 of 23




       Each Settlement Class Member who submits a valid claim shall be entitled to receive an

equal pro rata amount of the Settlement Fund for each phone number they own after all

Settlement Administrative Expenses, Incentive Awards, and fee awards are paid out of the

Settlement Fund.

                          III.    THE PROPOSED SETTLEMENT

A.     THE SETTLEMENT CLASS

       Pursuant to the Settlement Agreement, Plaintiff is seeking certification of the following

Settlement Class for settlement purposes only:

               All persons in the United States who were a regular user or
               subscriber to numbers assigned to wireless carriers to which a call
               was made or attempted by American Advisors Group (“AAG”),
               either directly or by Complete Business Marketing Company, LLC
               DBA Exclusive Prospect (“EP”) for the benefit of AAG, using any
               automated telephone dialing system or artificial or prerecorded
               voice message, or a regular user or subscriber to phone numbers
               that were not assigned to wireless carriers to which a call was
               made or attempted by AAG either directly or by EP for the benefit
               of AAG, from January 1, 2017 to May 1, 2020.

(Settlement Agreement ¶ 1.32). The proposed Settlement encompasses up to approximately

1,361,086 individuals.

B.     SETTLEMENT RELIEF

       1.      Class Member Relief: Settlement Fund

       The proposed Settlement establishes a non-reversionary $3,500,000 Settlement Fund,

which will exclusively be used to pay: (1) cash settlement awards to Settlement Class Members;

(2) Settlement Administration Expenses; (3) attorneys’ fees of one-third of the total amount of

the Settlement Fund in addition to out of pocket expenses (up to $12,775.25), subject to Court

approval; and (4) a Court-approved Service Payment to Plaintiff of up to $10,000.




                                                 -4-
         Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 5 of 23




       Each Settlement Class Member who submits a valid claim shall be entitled to receive an

equal pro rata amount of the Settlement Fund for each phone number they own on the Class List

after all settlement administrative expenses, Service Payment, and fee awards are paid out of the

Settlement Fund. If all the attorneys’ fees, expenses, Service Payment, and Settlement

Administration Expenses are approved as requested, Class Counsel estimate that the average

Settlement Class Member payment will be approximately $266.07 for one phone and up to

$1,066.80 for four phones.

       2.      Class Representative Service Payment

       If approved by the Court, the Plaintiff will receive a Service Payment of $10,000 from

the Settlement Fund. As discussed in Plaintiff’s previously filed motion for attorneys’ fees and

incentive award, Doc. 74, this award will compensate Plaintiff for his time and effort and for the

risk he undertook in prosecuting this case as well as participating in discovery. Notably, this

motion was posted on the settlement website during the claim and objection period, and no

objections were made.

       3.      Attorneys’ Fees and Costs

       Class Counsel previously filed a motion for an award of attorneys’ fees in the amount of

one-third of the total amount of the Settlement Fund ($1,166,665), and out of pocket expenses of

$12,775.25. (Doc. 74.) The requested award of attorneys’ fees and costs will compensate Class

Counsel for the work already performed in relation to the settled claims, as well as the remaining

work to be performed in documenting the Settlement, securing Court approval of the Settlement,

making sure the Settlement is fairly implemented, and obtaining dismissal of the Action. As

required by the Settlement, the motion for attorneys fees was posted on the settlement website so




                                               -5-
         Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 6 of 23




any Settlement Class Member could review it to make an informed decision about their

participation or objection to the Settlement.

       4.      Remaining Funds

       Any amount remaining in the Settlement Fund after paying all approved Claim Forms,

Settlement Administration Expenses, and any Fee Award and Service Payment will be

distributed to the Court-approved cy pres recipient. The Parties have proposed Electronic

Privacy Information Center (“EPIC”) as an appropriate recipient. (Settlement Agreement ¶ 1.9.)

       EPIC is one of the leading consumer privacy organizations in the United States. EPIC

was established in 1994 to focus public attention on emerging privacy and civil liberties issues

and to protect privacy, freedom of expression, and democratic values in the information age.

(See Affidavit of Alan Jay Butler ¶ 3, attached hereto as Exhibit 3.) EPIC is also one of the

leading organizations in the United States with respect to the enforcement and interpretation of

the TCPA. Former EPIC staff helped draft the TCPA when it was enacted in 1991. (Id. ¶ 7.)

EPIC has submitted numerous comments to the Federal Communications Commission (“FCC”)

concerning the TCPA, including: comments urging the FCC to prevent technical workarounds of

the TCPA and ensure that consumers can easily revoke their consent to be called; comments

recommending protections to shield individuals against junk faxes; comments opposing the use

of auto-dialers for debt collection purposes; and comments arguing against preemption of state

anti-telemarketing laws. (Id. ¶ 8.)

       EPIC is both aligned with the interests of class members and advances the aims of the

underlying litigation and would be a worthy cy pres recipient.




                                                -6-
         Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 7 of 23




C.     NOTICE AND SETTLEMENT ADMINISTRATION

       The Settlement Administrator, Kurtzman Carson Consultants, LLC (“KCC”), caused the

notice to be delivered via electronic and first-class mail to Settlement Class Members in

accordance with the Settlement Agreement and the Court’s Preliminary Approval Order. (KCC

Decl. ¶ 10-15.) The Settlement Administrator also administered the Settlement Website,

processed claim forms, and will issue checks to claimants. (Id.) The Settlement Administrator’s

records reflect that approximately 6,999 valid claims covering 7,402 phone numbers have been

received, reviewed, and determined to be presumptively valid. (Id. at ¶ 18.) Subject to this

Court’s approval, Administration Expenses, which are set forth in great detail in the attached

Declaration from the Settlement Administrator, will be paid from the Settlement Fund.

(Settlement Agreement ¶ 2.1.5.)

D.     OPT-OUTS AND OBJECTIONS

       Settlement Class Members were given the opportunity to opt out of or object to approval

in accordance with the Settlement Agreement. (Id. ¶ 6.) In total, only 49 Settlement Class

Members opted out, and none objected to any aspect of the Settlement. (KCC Decl. ¶¶ 19-20).

E.     RELEASE

       The release is appropriately narrowly tailored to this case involving violations like those

alleged and is limited to those Settlement Class Members identified on the Class List, which was

compiled of data exchanged in discovery. In exchange for settlement benefits, the Settlement

Class Members who did not timely opt out of the Settlement will release AAG from any and all

claims against AAG arising from telemarketing calls that were intended to generate leads for

AAG. (Settlement Agreement ¶¶ 1.26-1.28.)




                                               -7-
         Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 8 of 23




                                       IV.     ARGUMENT

A.     THE SETTLEMENT APPROVAL PROCESS

       A court may approve a class action settlement if it is “fair, reasonable, and adequate.”

Fed. R. Civ. P. 23(e)(2). “If the proposed settlement appears to be the product of serious,

informed, non-collusive negotiations, has no obvious deficiencies, does not improperly grant

preferential treatment to class representatives or segments of the class, and falls within the range

of possible approval, then the court should direct that the notice be given to the class members of

a formal fairness hearing.” MANUAL FOR COMPLEX LITIGATION (SECOND) § 30.44 (1985).

       The amendments to Rule 23(e)(2) that went into effect in December 2018 provide

additional guidance, requiring courts consider whether: (A) the class representatives and class

counsel have adequately represented the class; (B) the proposal was negotiated at arm’s length;

(C) the relief provided by the settlement is adequate, taking into account: (i) the costs, risks, and

delay of trial and appeal, (ii) the effectiveness of any proposed method of distributing relief

including the method of processing class-member claims, if required, (iii) the terms of any

proposed award of attorneys’ fees, including timing of payment, and (iv) any agreement required

to be identified under Rule 23(e)(3) made in connection with the proposed settlement; and (D)

the proposal treats class members equitably relative to each other. Plaintiff will address these

factors as applicable, many of which overlap. There is no governmental participant, and no

agreement required to be identified under Rule 23(e)(3).

       In addition, the Third Circuit has a strong judicial policy that encourages class

settlements, especially those that are the product of arm’s length negotiations. See In re

Prudential Ins. Co. of Am. Sales Practices Litig., 962 F. Supp. 450, 510 (D.N.J. 1997), aff’d sub

nom. Krell v. Prudential Ins. Co. of Am., 148 F.3d 283, 317 (3d Cir. 1998); see also In re Cmty.



                                                 -8-
         Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 9 of 23




Bank of N. Virginia, 418 F.3d 277, 299 (3d Cir. 2005) (“all Federal Circuits recognize the utility

of … ‘settlement classes’ as a means to facilitate the settlement of complex nationwide class

actions”) (quotation and citation omitted).

B.     THE CRITERIA FOR FINAL APPROVAL ARE SATISFIED

       The Third Circuit has adopted a nine-factor test to determine whether a settlement is

“fair, reasonable, and adequate” and should be finally approved. The elements of this test—

known as the “Girsh factors”—are:

               (1) the complexity and duration of the litigation; (2) the reaction of
               the class to the settlement; (3) the stage of the proceedings; (4) the
               risks of establishing liability; (5) the risks of establishing damages;
               (6) the risks of maintaining a class action; (7) the ability of the
               defendants to withstand a greater judgment; (8) the range of
               reasonableness of the settlement in light of the best recovery; and
               (9) the range of reasonableness of the settlement in light of all the
               attendant risks of litigation.

Girsh v. Jepson, 521 F.2d 153, 157 (3d Cir. 1975); In re GMC Pick-Up Truck Fuel Tank Prods.

Liab. Litig., 55 F.3d 768 (3d Cir. 1995) (citing Girsh, 521 F.2d at 157).

       As summarized below, these factors, as well as the factors contained in Rule 23(e)(2),

demonstrate that this Settlement should be finally approved.

       1.      Complexity, Expense, and Likely Duration of the Litigation

       The first Girsh factor “captures the probable costs, in both time and money, of continued

litigation.” In re Cendant Corp. Litig., 264 F.3d 201, 233 (3d Cir. 2001) (internal citation and

quotation marks omitted). “By measuring the costs of continuing on the adversarial path, a court

can gauge the benefit of settling the claim amicably.” GMC, 55 F.3d at 812. This factor

undoubtedly weighs in favor of the Settlement here. In this litigation, the path from this point to

a final judgment would be long and expensive. After discovery was completed, the Parties

would have had to brief class certification, and the Court would have been forced to decide the


                                                -9-
        Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 10 of 23




strongly contested issue of whether a basis exists to certify a class for the purpose of establishing

liability. If the Court determined that certification was warranted, then AAG presumably would

have immediately exercised its right to seek interlocutory review of that certification order. If

the certification order was upheld, additional discovery would have been taken (with attendant

discovery-related motion practice). Thereafter, dispositive motions would have been filed by

one or both of the Parties, and the Court would have been forced to adjudicate those motions,

with additional appellate practice if such dispositive motions resulted in either entry of final

judgment or a basis for interlocutory review. Depending on how the Third Circuit resolved any

such appeals, the case might ultimately have gone to trial. Post-trial motions and additional

appeals would have likely followed.

       In fact, one of Class Counsel was involved in one of the only TCPA class actions to go

through trial, and the amount of work done after class certification and through trial that would

have resulted here is indicated in the work done in that case. See Krakauer v. Dish Network,

L.L.C., No. 1:14-CV-333 (M.D.N.C. 2017) (more than 45 motions after a class certification

decision through the time of trial). That case remains on appeal several years after the initial trial

was completed. In short, litigating this Action would have proved lengthy, complex, and

expensive, thereby delaying (and potentially dissipating) any benefits that might have been

obtainable by Settlement Class Members. The proposed Settlement permits the Court and the

Parties to avoid this significant expenditure of time and resources. This factor strongly favors

preliminary approval of the proposed Settlement.

       2.      The Reaction of the Class to the Settlement

       The second Girsh factor “attempts to gauge whether members of the class support the

settlement.” Prudential, 148 F.3d at 318. Here, no Settlement Class Member has objected to any

aspect of the Settlement. See In re AT&T Corp. Sec. Litig., 455 F.3d 160 (3d Cir. 2006) (district

                                                - 10 -
        Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 11 of 23




court did not abuse discretion in finding that second factor weighed strongly in favor of approval

where there were eight objections out of one million potential class members); In re Rite Aid

Corp. Sec. Litig., 396 F.3d 305 (3d Cir. 2005) (noting that a similarly low level of objection is a

“rare phenomenon”). Only 49 members have opted out. (KCC Decl. ¶ 19.) The positive

response of the Class weighs in favor of approval.

       3.      The Stage of Proceedings and the Amount of Discovery Completed

       The third Girsh factor “captures the degree of case development that class counsel [had]

accomplished prior to settlement. Through this lens, courts can determine whether counsel had

an adequate appreciation of the merits of the case before negotiating.” See GMC, 55 F.3d at 813.

       This inquiry has two aspects: legal and factual. Prudential, 148 F.3d at 319. The first

aspect is easily satisfied in this case, where the Parties engaged in extensive negotiations and

related legal analysis with the help of an experienced mediator with a robust background of

dealing with this type of case. As a result, Class Counsel has a more than adequate appreciation

of the legal merits of the case. The same is true from a factual perspective, which involves “an

inquiry into the type and amount of discovery the parties have undertaken.” Id. Here, the

Plaintiff took AAG’s deposition and received thousands of pages of documents relating to

AAG’s policies and procedures for compliance with the TCPA, the dialing system used to make

the calls to putative class members, and the relationship between AAG and its telemarketing

vendor, as well as the targets of the telemarketing campaigns. Class Counsel has a thorough

appreciation of the facts—good and bad—which bear upon the merits of the claims in this

litigation. In view of the foregoing, this factor strongly favors approval of the proposed

Settlement.




                                               - 11 -
        Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 12 of 23




        4.      The Risks of Establishing Liability and Damages

        As to the fourth Girsh factor, as well as factor (C)(i) of Rule 23(3)(2) (“the costs, risks,

and delay of trial and appeal”): “[b]y evaluating the risks of establishing liability, the district

court can examine what the potential rewards (or downside) of litigation might have been had

class counsel elected to litigate the claims rather than settle them.” GMC, 55 F.3d at 814. “The

risks surrounding a trial on the merits are always considerable.” Weiss v. Mercedes-Benz of N.

Am., 899 F. Supp. 1297, 1301 (D.N.J. 1995); see also, e.g., West Virginia v. Chas. Pfizer & Co.,

314 F. Supp. 710, 743-44 (S.D.N.Y. 1970), aff’d, 440 F.2d 1079 (2d Cir. 1971) (“[N]o matter

how confident one may be of the outcome of litigation, such confidence is often misplaced.”).

As to the risks of establishing damages: “Like the fourth factor, this inquiry attempts to measure

the expected value of litigating the action rather than settling it at the current time.” Cendant,

264 F.3d at 238-39 (internal citation and quotation marks omitted).

        Plaintiff believes that the claims against AAG would be successful at trial. Nevertheless,

these claims would face several difficult challenges if the litigation were to continue. If this

Action proceeds, based on their experience with other TCPA actions and the specifics of this

Action, Class Counsel expects that AAG will aggressively raise multiple issues.

        First, when the Settlement Agreement was signed, the constitutionality of the TCPA was

being reviewed by the Supreme Court in Am. Ass’n of Political Consultants, Inc. v. FCC, 923

F.3d 159 (4th Cir. 2019) (Barr v. Am. Ass’n of Political Consultants, Inc., No. 19- 631 (petition

for cert filed Nov. 14, 2019)). While that petition was pending, a number of TCPA cases were

stayed. See, e.g., Lindenbaum v. Realgy, LLC, No. 1:19-cv-2862, Doc. 16 (N.D. Ohio Mar. 19,

2020); Nelson v. PMC Home & Auto Ins. Agency LLC, No. 6:19-cv-1387, Doc. 52 (D.S.C. Mar.

10, 2020); Jones v. USHealth Grp., Inc., No. 2:19-cv-2534, Doc. 53 (D. Kan. Mar. 12, 2020);



                                                 - 12 -
          Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 13 of 23




Meyers v. Facebook, Inc., No. 3:18-cv-0062, Doc. 55 (N.D. Cal. Jan. 24, 2020). Here, under this

uncertainty, the Parties reached their Settlement.

         Another one of those risks focuses on the question of whether the dialing system, which

Plaintiff contends is a predictive dialer, is an “Automatic Telephone Dialing System” under the

TCPA. As an initial matter, on July 10, 2015, the FCC released an omnibus declaratory ruling

clarifying numerous relevant issues affecting the TCPA, including definition of an ATDS under

the statute2—which was overturned in part in ACA Int’l v. FCC, 885 F.3d 687 (D.C. Cir. 2018).

Following the D.C. Circuit’s decision in ACA Int’l, courts have been split on what constitutes an

ATDS under the TCPA.

         There is a substantial amount of cases finding predictive dialers are likely not an ATDS.

The Third Circuit Court of Appeals adopted a similar stance in Dominguez v. Yahoo, Inc., 894

F.3d 116 (3d Cir. 2018):

                The decision in ACA International has narrowed the scope of this
                appeal. In light of the D.C. Circuit’s holding, we interpret the
                statutory definition of an autodialer as we did prior to the issuance
                of 2015 Declaratory Ruling. Dominguez can no longer rely on his
                argument that the Email SMS Service had the latent or potential
                capacity to function as autodialer. The only remaining question,
                then, is whether Dominguez provided evidence to show that the
                Email SMS Service had the present capacity to function as [an]
                autodialer.

                ***

                Ultimately, Dominguez cannot point to any evidence that creates a
                genuine dispute of fact as to whether the Email SMS Service had
                the present capacity to function as an autodialer by generating
                random or sequential telephone numbers and dialing those
                numbers. On the contrary, the record indicates that the Email SMS
                Service sent messages only to numbers that had been individually
                and manually inputted into its system by a user. There can be little
2
    See https://apps.fcc.gov/edocs_public/attachmatch/FCC-15-72A1.pdf.



                                               - 13 -
        Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 14 of 23




               doubt that Dominguez suffered great annoyance as a result of the
               unwanted text messages. But those messages were sent precisely
               because the prior owner of Dominguez’s telephone number had
               affirmatively opted to receive them, not because of random number
               generation. The TCPA’s prohibition on autodialers is therefore not
               the proper means of redress.

Id. at 119, 121. In Glasser v. Hilton Grand Vacations Co., LLC, 948 F.3d 1301, 1306 (11th Cir.

2020), the Eleventh Circuit weighed in on the definition of an ATDS, holding that only those

devices that dial randomly or sequentially generated numbers (without any human intervention

whatsoever) constitute an ATDS. Conversely, “predictive dialers,” which the Eleventh Circuit

defined as devices “that call a list of pre-determined potential customers”—are not an ATDS

under the TCPA. Id. at 1308–09. This is because predictive dialers do not “randomly or

sequentially” dial numbers, but instead dial previously identified numbers from a stored list. Id.

The Seventh Circuit Court of Appeals adopted a similar position. See Gadelhak v. AT&T Servs.,

Inc., 950 F.3d 458, 466-69 (7th Cir. 2020). It is undisputed that the dialing system used in this

case does not “create” or generate the telephone numbers it dials out of thin air.

       Indeed, while this Settlement was pending, another federal court in Pennsylvania held

that the same dialing system that was used by AAG was not an ATDS under the TCPA. See

Panzarella v. Navient Sols., LLC, No. 18-3735, 2020 U.S. Dist. LEXIS 104746, at *12 (E.D. Pa.

June 15, 2020) (“[T]here is not a genuine issue of material fact regarding the ability of the

ININ dialing system, on its own, as configured by Defendant, to generate random or sequential

telephone numbers to be dialed. The Court therefore finds, based on the record presented to it,

that the ININ system, as used by Defendant, is not an ATDS.”).

       The risks associated with this case were highlighted when in July the Supreme Court

agreed to hear a case involving a circuit split that exists as to the appropriate definition of an

ATDS under the TCPA. Duguid v. Facebook, Inc., No. 17-15320 (9th Cir.), cert. granted July 9,


                                                - 14 -
        Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 15 of 23




2020. The outcome of that case could potentially have rendered the claims of the class under the

Settlement Agreement completely worthless and certainly would have delayed any resolution of

this matter by a year or more had the Parties not come to an agreement prior to the Supreme

Court agreeing to weigh in on an issue at the heart of this case.

       Class certification is also far from automatic in TCPA cases. Compare Tomeo v.

CitiGroup, Inc., No. 13 C 4046, 2018 U.S. Dist. LEXIS 166117, at *3 (N.D. Ill. Sept. 27, 2018)

(denying class certification in TCPA case after nearly five years of hard-fought discovery and

litigation), Jamison v. First Credit Servs., 290 F.R.D. 92, 107 (N.D. Ill. 2013) (finding issues of

consent to predominate in TCPA action), and Balschmiter v. TD Auto Fin. LLC, 303 F.R.D. 508,

527 (E.D. Wis. 2014) (same), with Saf-T-Gard Int’l v. Vanguard Energy Servs., No. 12-3671,

2012 U.S. Dist. LEXIS 174222 (N.D. Ill. Dec. 6, 2012) (certifying a class in a TCPA action and

finding no evidence supported the view that issues of consent would be individualized) and

Birchmeier v. Caribbean Cruise Line, Inc., 302 F.R.D. 240, 253 (N.D. Ill. 2014) (same). Even if

the class were certified, the Plaintiff would still have a substantial obstacle regarding AAG’s

vicarious liability for the alleged conduct of the vendors. The Supreme Court in Campbell-

Ewald Co. v. Gomez, 136 S.Ct. 663 (2016), held traditional agency and vicarious liability

principles are required in order to be found liable under the TCPA.

       While the Plaintiff was confident that he would ultimately prevail, this Action would

continue to be heavily litigated by experienced class action counsel on behalf of AAG. As with

any litigation, there are risks inherent in continuing to litigate, but considering that Plaintiff was

able to obtain by settlement much of the relief sought in the litigation, it is in the Class’s best

interest to accept the relief provided in the Settlement now rather than to spend hundreds of




                                                 - 15 -
         Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 16 of 23




thousands of dollars in fees and years of time in an attempt to obtain a marginally better result

through litigation.

        5.      Risks of Maintaining Class Action Status Through Trial

        Because “the prospects for obtaining certification have a great impact on the range of

recovery one can expect to reap from the class action,” GMC, 55 F.3d at 817, the court must

measure the likelihood of obtaining and maintaining a certified class if the action were to

proceed to trial. Girsh, 521 F.2d at 157. While for the reasons stated above Plaintiff firmly

believes that this case is appropriate for class action treatment, regardless of any settlement, it is

undeniable that class certification for settlement purposes removes some of the hurdles upon

which some courts have denied certification of a litigation class. For example, manageability is

not a concern with settlement classes. Amchem Prods. v. Windsor, 521 U.S. 591, 620 (1997).

        What is certain is that any decision granting certification absent settlement would be

subjected to the cost, delay, and the uncertainty of a Rule 23(f) appellate challenge, before the

class could proceed to trial, and an appeal from any verdict or judgment in favor of the class

would likewise follow. If a class could not be certified here, it would leave few, if any, class

members with both the resources and financial incentive to chase a maximum $500 award for

each statutory violation on their own, with the practical result of no recovery by anyone. See

Carnegie v. Household Int’l, Inc., 376 F.3d 656, 661 (7th Cir. 2004) (“The realistic alternative to

a class action is not 17 million individual suits, but zero individual suits, as only a lunatic or a

fanatic sues for $30.”) (emphasis in original). The proposed Settlement provides a remedy now

to all Settlement Class Members, rather than risking an uncertain result after years of expensive

litigation.




                                                 - 16 -
        Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 17 of 23




       6.      Ability to Withstand a Greater Judgment

       The sixth Girsh factor considers “whether the defendants could withstand a judgment for

an amount significantly greater than the [s]ettlement.” Cendant, 264 F.3d at 240. This factor is

particularly relevant here.

       In a TCPA case such as this, the potential damages could bankrupt AAG. Unlike a large

public company with extensive financial resources, AAG is a regional, privately-held company.

As one court acknowledged in approving a TCPA settlement:

               Individual class members receive less than the maximum value of
               their TCPA claims, but they receive a payout without having
               suffered anything beyond a few unwanted calls or texts, they
               receive it (reasonably) quickly, and they receive it without the
               time, expense, and uncertainty of litigation.... [C]omplete victory
               for Plaintiffs at $500 or $1,500 per class member could bankrupt
               [the defendant].... [The] recovery in the hand is better than a
               $500 or $1,500 recovery that must be chased through the
               bankruptcy courts.

Gehrich v. Chase Bank USA, N.A., 316 F.R.D. 215, 228 (N.D. Ill. 2016) (emphasis added); see

also Reinhart v. Lucent Tech., 327 F. Supp. 2d 426, 438 (D.N.J. 2004) (“[T]he risk of

nonpayment is ‘acute’ where a defendant lacks ‘significant unencumbered hard assets against

which plaintiffs could levy had a judgment been obtained.’”) (quoting Cullen v. Whitman Med.

Corp., 197 F.R.D. 136, 150 (E.D. Pa. 2000)).

       The typical risks of nonpayment are accentuated in the current economic client where the

country is facing the COVID-19 pandemic and the accompanying financial stress that is

affecting nearly every business and individual in some form or fashion. The uncertainty created

by this environment makes the certainty created the Settlement achieved by Plaintiff’s Counsel

even more valuable and prudent for the Class. This factor weighs heavily in favor of approval.




                                               - 17 -
        Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 18 of 23




       7.      The Range of Reasonableness of the Settlement Fund in Light of the Best
               Possible Recovery and All the Attendant Risks of Litigation

       The last two Girsh factors are usually considered together. They ask “whether the

settlement is reasonable in light of the best possible recovery and the risks the parties would face

if the case went to trial.” Prudential, 148 F.3d at 322. As Judge Becker explained in GMC,

“[t]he evaluating court must ... guard against demanding too large a settlement based on its view

of the merits of the litigation; after all, settlement is a compromise, a yielding of the highest

hopes in exchange for certainty and resolution.” 55 F.3d at 806. These factors overlap with Rule

23(e)(2)(C) (relief provided by the settlement is adequate, taking into account risks, distribution

method, and attorneys’ fees).

       As explained above, the Settlement amount here is reasonable relative to the claims

asserted and the risks inherent in bringing those claims to a successful judgment after trial. The

Settlement amount and minimum per claimant payment of approximately $266.70 is well above

other TCPA settlements approved across the country. The following provides a summary

overview of a sampling of per claimant recoveries in similar TCPA cases around the country that

establishes the result achieved in this case is not just reasonable but exemplary when compared

to outcomes negotiated in other class settlements:

Case Name                                                                      Claimant Amount
Schely v. Verde Energy USA, Inc., No. 2:17-cv-00887-WB (E.D. Pa.               $100.00 cash
May 19, 2020)
Amanda Hopkins v. Modernize Inc., No. 4:17-cv-40087-TSH (D. Ma.                $26.00 cash
Oct. 9, 2019)
Marengo v. Miami Resch. Assocs., LLC, No. 1:17-cv-20459-KMW                    $130.00 cash
(S.D. Fla. July 20, 2018)
Vasco v. Power Home Remodeling Group LLC, No. 15-cv-4623, 2016                 $27.00 cash
U.S. Dist. LEXIS 141044 (E.D. Pa. Oct. 12, 2016)
Kolinek v. Walgreen Co., No. 13-cv-4806, 2015 WL 7450759, at *7                $30.00 cash
(N.D. Ill. Nov. 23, 2015)
In re Capital One TCPA Litig., 80 F. Supp. 3d 781, 789 (N.D. Ill. 2015)        $39.66 cash



                                                - 18 -
        Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 19 of 23




Case Name                                                                   Claimant Amount
Rose v. Bank of Am. Corp., No. 11-cv-02390- EJD, 2014 U.S. Dist.            $40.00 cash
LEXIS 121641, at *30 (N.D. Cal. Aug. 29, 2014)
Steinfeld v. Discover Fin. Servs., No. C 12-01118, 2014 WL 1309352, at      $46.98 cash
*6 (N.D. Cal. Mar. 10, 2014)
Markos v. Wells Fargo Bank, N.A., No. 1:15-cv-01156-LMM, 2017 WL            $24.00 cash
416425, at *4 (N.D. Ga. Jan. 30, 2017)
Manoucherhi v. Styles for Less, Inc., Case No. 14cv2521 NLS, 2016           $10.00 cash (or
WL 3387473, at *2, 5 (S.D. Cal. June 20, 2016)                              $15.00 voucher)
In re Jiffy Lube Int’l, Inc. Text Spam Litig., No. 3:11-md-02261 (S.D.      $12.97 cash (or
Cal. Feb. 20, 2013)                                                         $17.29 voucher)
Estrada v. iYogi, Inc., No. 2:13-01989 WBS CKD, 2015 WL 5895942,            $40.00 cash
at *7 (E.D. Cal. Oct. 6, 2015)
Cubbage v. Talbots, Inc., No. 09-cv-00911-BHS (W.D. Wash. Nov. 5,           $40.00 cash (or
2012)                                                                       $80.00 voucher)
Wijesinha v. Susan B. Anthony List, Inc., No. 1:18-cv-22880-JEM (S.D.       $5.00 cash
Fla. 2019)
Satterfield v. Simon & Schuster, Inc., et al., No. 06-cv-2893 (N.D. Cal.    $175.00 cash
2010)
Goldschmidt v. Rack Room Shoes, Inc., No. 1:18-cv-21220-KMW (S.D.           $5.00 cash (and
Fla. 2019)                                                                  $10.00 voucher)
Poirier v. CubaMaxTravel, Inc., No. 1:18-cv-23240-CMA (S.D. Fla.            $7.00 cash
2018)
Weinstein v. The Timberland Co., No. 06-cv-00484 (N.D. Ill. 2008)           $150 cash
Mohamed v. Off Lease Only, Inc., No. 1:15-cv-23352-MGC (S.D. Fla.           $50.00 cash
2019)

       And the proposed method of distributing relief and processing claims is effective and

equitable. Fed. R. Civ. P. 23(e)(2)(C). To participate in the Settlement, Settlement Class

Members were only required to submit simple claim forms. They can participate in the benefits

of the Settlement regardless of whether that Settlement Class Member retained calling records or

any other proof related to receipt of calls that violated the TCPA. Payments to claimants will be

sent after final approval, and all claimants will receive an equal amount. See Fed. R. Civ. P.

23(e)(2)(D) (“the proposal treats class members equitably relative to each other”).

       The terms of the proposed attorneys’ fees were disclosed in the Class Notice and are well

in line with fees in other cases. Attorneys’ fees awarded will be paid at the same time Settlement

Class Members are paid.

                                              - 19 -
        Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 20 of 23




       8.      The Class Representative and Class Counsel Have Adequately
               Represented the Class

       Rule 23(e)(2)(A) requires the Court to consider whether the Class Representative and

Class Counsel have adequately represented the Class. For the reasons stated in the Plaintiff’s

memorandum in support of preliminary approval, Doc. 68 at pp. 11-12, this requirement is

satisfied. Plaintiff’s interests are aligned with those of the Class, and he has served the Class’s

interests in this litigation and in obtaining this Settlement. And Class Counsel are experienced

TCPA litigators. (Class Counsel Decl., Doc. 68-2.)

       9.      The Proposal Was Negotiated At Arm’s Length

       Rule 23(e)(2)(B) instructs the Court to consider whether the proposed settlement was

negotiated at arm’s length.

       Here, the Parties reached the Settlement through formal mediation sessions with a highly

respected, independent mediator, Bruce Friedman of JAMS. Prior to their sessions, the Parties

prepared memoranda and exchanged information relevant to settlement negotiations. The

negotiations were substantive and included extensive discussions about the merits of Plaintiffs’

legal claims and AAG’s defenses.

       The negotiations continued for weeks after being able to reach a resolution during the

initial mediation session with Mr. Friedman. The prolonged, hard-fought, and arm’s length

negotiations between experienced attorneys for both sides and the result for the Settlement Class

are all testaments to the non-collusive nature of the settlement. And “the participation of an

independent mediator in settlement negotiations virtually insures that the negotiations were

conducted at arm’s length and without collusion between the parties.” In re ViroPharma Inc.

Secs. Litig., No. 12-cv-2714, 2016 U.S. Dist. LEXIS 8626, at *24 (E.D. Pa. Jan. 25, 2016)

(citation omitted).


                                                - 20 -
        Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 21 of 23




       The “arm’s-length negotiation” factor of Rule 23(e)(2)(B) weighs in favor of preliminary

approval.

C.     CLASS MEMBERS WERE SENT PROPER NOTICE

       The threshold requirement concerning class notice is whether the means employed to

distribute the notice was reasonably calculated to apprise the class of the pendency of the action,

of the proposed settlement, and of the class members’ right to opt out or object. Eisen v. Carlisle

& Jacquelin, 417 U.S. 159, 173 (1974); Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S.

306, 315 (1950). The notice process that was successfully implemented in this case more than

satisfied all requirements. As previously approved by the Court, the Parties implemented a

Notice Plan including Email Notice, Postcard Notice, Press Release Notice, and publication of a

Long-Form Notice on the Settlement Website. The language of the Email Notice, Postcard

Notice, Press Release Notice, and Long-Form Notice was negotiated and agreed to by the Parties

and approved by the Court prior to being disseminated. The proposed notices were written in

simple terminology and included: (1) a description of the Class; (2) a description of the claims

asserted in the class actions; (3) a description of the Settlement; (4) the deadlines for filing a

Claim Form and/or for exercising the right to opt out (including limitation on the opt-out right);

(5) the names of counsel for the Class; (6) the fairness hearing date; (7) an explanation of

eligibility for appearing at the fairness hearing; and (9) the deadline for filing objections to the

Settlement. (KCC Decl. Exs. C-H.)

       The Settlement Administrator utilized a set of reliable and robust databases to initially

compile email addresses to provide Email Notice to as many Settlement Class Members as

possible. (KCC Decl. ¶ 7.) They then supplemented with Postcard Notice to those Settlement

Class Members for whom email addresses either could not initially be located or for whom the



                                                - 21 -
        Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 22 of 23




initial Email Notice resulted in a bounce back message indicating that it had not been delivered.

(Id. ¶¶ 11-12.)

       Rule 23(e)(1) requires the court to “direct notice in a reasonable manner to all class

members who would be bound by” a proposed settlement. Fed. R. Civ. P. 23(e)(1); see also

MANUAL FOR COMPLEX LITIGATION, supra, at § 21.312. The best practicable notice is that which

is “reasonably calculated, under all the circumstances, to apprise interested parties of the

pendency of the action and afford them an opportunity to present their objections.” Lightspeed

Media Corp. v. Smith, 761 F.3d 699, 704 (7th Cir. 2014), citing United States Air Funds, Inc. v.

Espinosa, 559 U.S. 260, 272 (2010).

       The Notice that was previously preliminarily approved by this Court and disseminated to

the Settlement Class satisfies these criteria. The Notice is clear, straightforward, and provides

persons in the Settlement Class with enough information to evaluate whether to participate in the

Settlement. The Notice Plan constituted the best notice practicable under the circumstances,

provided due and sufficient notice to the Settlement Class, and fully satisfied the requirements of

due process and Federal Rule of Civil Procedure 23.

D.     CERTIFICATION OF THE SETTLEMENT CLASS IS APPROPRIATE

       The Settlement Class meets all of the requirements for certification under Rule 23. There

are no significant factual or legal differences among Class Members—all were subject to illegal

telemarketing, and all are subject to the protections of the TCPA. For the reasons set forth more

fully in the motion for preliminary approval, Doc. 68, which have not changed, all of the Rule’s

requirements are met in the Settlement Class. Plaintiff therefore requests that the Court finally

certify the Settlement Class for settlement purposes.




                                               - 22 -
          Case 2:19-cv-01341-MJH Document 78 Filed 09/15/20 Page 23 of 23




                                       V.      CONCLUSION

          The proposed class action Settlement is fair, reasonable, adequate, and well within the

permissible range of possible judicial approval. It should, therefore, be approved in all respects.


                                                Respectfully submitted,

                                                /s/ Brian K. Murphy
                                                Brian K. Murphy (admitted pro hac vice)
                                                Joseph F. Murray (admitted pro hac vice)
                                                Murray Murphy Moul + Basil LLP
                                                1114 Dublin Road
                                                Columbus, OH 43215
                                                Telephone: 614.488.0400
                                                Facsimile: 614.488.0401
                                                E-mail: murphy@mmmb.com
                                                        murray@mmmb.com

                                                Anthony I. Paronich
                                                Paronich Law, P.C.
                                                350 Lincoln Street, Suite 2400
                                                Hingham, MA 02043
                                                (508) 221-1510
                                                anthony@paronichlaw.com

                                                Attorneys for Plaintiff and the Proposed Class




                                   CERTIFICATE OF SERVICE

          I hereby certify that on September 15, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification to all counsel of

record.

                                                /s/ Brian K. Murphy
                                                Brian K. Murphy




                                                 - 23 -
